Exhibit 10.3

CONFIDENTIAL TREATMENT REQUESTED.

﻿

MEMORANDUM OF UNDERSTANDING

﻿

This MEMORANDUM OF UNDERSTANDING (“MoU”) is established as of December 31st,
2018 (“MoU Effective Date”) between pdvWireless, Inc. (“pdvWireless”), a
Delaware corporation having its principal place of business at 3 Garrett
Mountain Plaza, Suite 401, Woodland Park, NJ 07424 and TeamConnect, LLC
(“TeamConnect”), a Delaware limited liability company, having its principal
place of business at 58 N. Harrison Ave., Congers, New York 10920. 

﻿

The parties agree as follows:

﻿

1.



TeamConnect was formed on December 7, 2018.

﻿

2.



The limited liability company operating agreement of TeamConnect (the “Operating
Agreement”) shall be negotiated in good faith based on the terms set forth on
Appendix 1.

﻿

3.



Promptly following the MoU Effective Date, but not later than January 30, 2019
which date may be extended by mutual agreement of the parties if necessary (the
“Closing Date”), TeamConnect shall enter into an IP Assignment, Software
Support, and Development Services Agreement (the “IP Assignment”) in the form
attached hereto as Appendix 2.

﻿

4.



Promptly following the MoU Effective Date, TeamConnect shall cause the employees
of pdvWireless listed on Appendix 3 (the “Offered Employees”) to have been
offered at will employment with TeamConnect, which employment shall be subject
to closing of the transactions contemplated by this MoU by the Closing Date. The
Offered Employees who accept employment with LLC Entity shall be referred to as
“Transferred Employees.”  For the avoidance of doubt, pdvWireless shall be
responsible for (i) any wages, salaries and other compensation and employee
benefits (including any vacation pay, severance pay, notice pay, insurance,
supplemental pension, deferred compensation, bonuses, retirement and any other
benefits, premiums, claims and related costs) due to any of the Transferred
Employees relating to or arising out of their employment with pdvWireless, and
(ii) any extension of the vesting and exercise periods relating to any stock
options and/or restricted stock units of pdvWireless held by any of the
Transferred Employees.

﻿

5.



If TeamConnect receives payment of accounts receivable after the Closing Date
that belong to pdvWireless, TeamConnect will promptly remit such funds to
pdvWireless, less a 2% processing fee.

﻿

6.



Any public announcement of the transactions contemplated by this MoU shall be
subject to the mutual consent of each party, not to be unreasonably withheld or
delayed.

﻿

﻿





*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------

 



In witness whereof, the parties hereto have caused this MoU to be executed by
their duly authorized agents as of the date first above written.



pdvWireless, Inc.TeamConnect, LLC

﻿

By:/s/ Brian D. McAuleyBy:/s/ Joseph Gottlieb

Name: Brian D. McAuleyName: Joseph Gottlieb

Title: ChairmanTitle: Member

﻿





2

 

*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------

 



Appendix 1

﻿

Terms to be reflected in TeamConnect, LLC’s Operating Agreement

[OMITTED]

﻿

﻿

﻿

﻿





3

 

*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------

 



Appendix 2

﻿

IP ASSIGNMENT, SOFTWARE SUPPORT AND DEVELOPMENT SERVICES Agreement

﻿

THIS IP ASSIGNMENT, SOFTWARE SUPPORT AND DEVELOPMENT SERVICES AGREEMENT
(“Agreement”) is entered into effective January 7, 2019 (“Effective Date”) by
pdvWireless, Inc. (“Assignor”), a Delaware corporation having its principal
place of business at 3 Garrett Mountain Plaza, Suite 401, Woodland Park, NJ
07424 and Team Connect, LLC (“Assignee”), a Delaware limited liability company,
having its principal place of business at 58 N. Harrison Ave Congers, NY 10920. 

A.



Assignor and Goosetown Enterprises, Inc. (“Goosetown”) have entered into that
certain Customer Acquisition, Resale and Licensing Agreement (“Goosetown
Acquisition Agreement”), pursuant to which Assignor agreed to support certain
software applications.

B.



Assignor and A BEEP, LLC (“A BEEP”) have entered into that certain Customer
Acquisition and Resale Agreement (“A BEEP Acquisition Agreement”), pursuant to
which Assignor agreed to support certain software applications. Assignor
represents that the ABEEP Acquisition Agreement has substantially similar terms
and conditions to the Goosetown Acquisition Agreement.

C.



Assignee has offered employment to those certain employees of Assignor listed on
Exhibit C (“Offered Employees”).

D.



Pursuant to this Agreement (i) Assignor shall assign certain intellectual
property (including patents and trademarks) relating to certain software
applications (as further described herein, (ii) Assignee shall agree to provide
certain services to fulfill Assignor’s software support and maintenance
obligations under the Goosetown Acquisition Agreement and A BEEP Acquisition
Agreement, and (iii) Assignee shall assume certain customer care, billing and
collections services in connection with the pdvConnect Application (defined
below);

In consideration of the mutual agreements and the terms and conditions below,
the parties agree as follows:

Definitions.

“Billed Revenue” means any recurring revenue in the form of any money or other
consideration received or recognized by Assignee (or any affiliates) from
pdvConnect Customers.   Billed Revenue does not include taxes or other fees
assessed, collected or otherwise imposed by a governmental authority.

[*] 

“Network Management Software” means the software applications which provides
Traffic Optimization functionality (compressing and removing repetitive content
from LTE message traffic and in particular utility traffic), Lifecycle
Orchestration functionality (leveraging cloud computing tools for private LTE
networks to systematically and in an automated fashion, deploy applications at
the edge and leveraging web tools to eliminate human error in the corresponding
IT and LTE network elements) and Virtual Network Simulation functionality
(providing the capability to model applications and network elements prior to
deployment). The software enables users to perform test runs of a deployment or
maintenance that includes configuration changes of applications, LTE network
elements, IT network



4

 

*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------

 

elements and firewalls, enabling them the opportunity to fail, fix, and retry
configurations without causing harm to their actual network.

“pdvConnect Application” means the workforce management software application
which enables companies to track mobile workers via GPS as well as quickly
capture field activities and a worker’s status. It includes the functionality to
send optional photos with voice details back to the office. Use of pdvConnect
eliminates wasted time, reduces fuel costs, minimizes worker calls back to their
office as well as waiting on hold and filling out forms.

“pdvConnect Customers” mean Assignor’s customers utilizing the pdvConnect
Application as of the Effective Date, including any units added by pdvConnect
Customers during the forty-eight (48) months after the Effective Date. 

Space Use.  Assignee will assume 1,200 square feet (roughly 30%) of the of the
San Diego office space (“Space”) at gross cost to Assignee of $3,660.00 per
month (“Space Use Costs”) until such time that Assignee finds another space, or
the existing lease terminates in July of 2019, whichever occurs first (“Space
Use Period”).  Assignee shall comply with all of Assignor’s non-monetary
obligations relating to its use of the Space, and all other reasonable
instructions of Assignor in connection therewith.

Services.  The following shall collectively be referred to as the “Services.”

Software Maintenance and Support.  Beginning on the Effective Date and until the
earlier of (a) [*], and (b) twenty-four (24) months following the effective date
of the Goosetown Acquisition Agreement and the A BEEP Acquisition Agreement (or
whichever is last executed, if not executed contemporaneously with this
Agreement) (“Support Services Term”), Assignee will provide support for and
maintain the existing software functionality of the following software
applications (collectively, the “Supported Applications”): TeamConnect Mobile,
TeamConnect Hub, the pdvConnect Application, and the locate and manage
functionality of TeamConnect Metro and TeamConnect Campus, in each case as
further specified in Exhibit A (“Support Services”).  Assignee agrees to assign
the Transferred Employees to provide the Support Services during the Support
Services Term so long as such Transferred Employee remains employed by
Assignee. 

pdvConnect Customer Care, Billings and Collections Services. For a maximum
period of ninety (90) days following the Effective Date, Assignor will provide
business operations personnel and continue providing customer care, billing and
collections services to facilitate the transitioning of pdvConnect Customers to
Assignee until Assignee has advised Assignor that it is ready to perform those
services. Beginning within ninety (90) days of the Effective Date, Assignee will
provide business operations personnel and continue providing customer care,
billing and collections services with respect to the pdvConnect Application
(“pdvConnect Customer Services”). 

Software Development Services. For a period of forty-eight (48) months following
the Effective Date, Assignee will provide Assignor with software development,
engineering and project management services, as needed, on a cost basis
(“Development Services”).  Unless otherwise agreed in writing, Assignor shall
own all right, title and interest (including patent rights, copyright rights,
trade secret rights, mask work rights, trademark rights, sui generis database
rights and all other rights of any sort throughout the world) relating to any
and all inventions (whether or not patentable), works of authorship, mask works,
designations, designs, know‑how, ideas and information made or conceived or
reduced to practice, in whole or in part, by Assignee in connection with the
Development Services (collectively, “Inventions”) and Assignee will promptly
disclose and provide all Inventions to Assignor. All Inventions are works made
for hire to the extent allowed by law. In addition, if any Invention does not
qualify as a work made for



5

 

*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------

 

hire, Assignee hereby makes all assignments necessary to accomplish the
foregoing ownership.  Assignee shall further assist Assignor, at Assignor’s
expense, to further evidence, record and perfect such assignments, and to
perfect, obtain, maintain, enforce, and defend any rights assigned. Assignee
hereby irrevocably designates and appoints Assignor and its agents as
attorneys‑in‑fact to act for and in Assignee’s behalf to execute and file any
document and to do all other lawfully permitted acts to further the foregoing
with the same legal force and effect as if executed by Assignee. Assignee shall
retain all rights to any Inventions that were used or developed by Assignee
prior to, or independent from, performing the Development Services and that may
have been used as part of the Development Services (“Pre-Existing Inventions”),
provided that Assignee hereby grants Assignor a non-exclusive, royalty-free,
perpetual, irrevocable, transferable, fully paid-up, worldwide right in and to
the Pre-Existing Inventions to the extent needed to fully exploit the
Inventions; provided that in no event shall Assignor use any Pre-Existing
Inventions to compete with Assignee in the business relating to the Assigned
Intellectual Property.

Intellectual Property, IP Addresses and IT Assets. 

Intellectual Property Assignment. Subject to and conditioned upon the software
licenses granted by Assignor to Goosetown under the Goosetown Acquisition
Agreement (“Goosetown Licenses”), Assignor hereby assigns to Assignee all
intellectual property rights in and to the Supported  Applications and the
Network Management Software, including as set forth on Exhibit B (the “Assigned
Intellectual Property.”)  Assignee hereby agrees to assume, and Assignor hereby
transfers, the Goosetown Licenses to Assignee.

IP Addresses Assignment.  Assignor shall assign to Assignee the Internet
Protocol Addresses related to the Assigned Intellectual Property. Assignee will
cooperate with Assignor to insure continued use of the addresses needed by
Assignor during the Support Services Terms.

IT Assets.  By no later than May 31, 2019, Assignor and Assignee shall cooperate
to separate Assignor’s corporate related IT hardware and equipment assets that
are collocated with IT hardware used for the Assigned Intellectual Property and
any equipment not associated with the Assigned Intellectual Property will be
removed and relocated from both the data center and the San Diego office by
Assignor at the Assignor’s expense.    A list of assets that are to be separated
will be developed by March 1, 2019 (or such later date if mutually agreed to by
the parties) to allow both parties to purchase any needed replacement hardware
that may be required for shared physical assets that may exist.

Payments; Reporting.

Space Use.  During the Space Use Period, Assignee shall pay the Space Use Costs
to Assignor on a monthly basis, at least five (5) calendar days prior to the
beginning of the applicable month.

Support Services Payments.  In consideration of the Support Services, and
provided that Assignee has assumed Assignor’s data center lease (the “Data
Center Lease”), Assignor shall pay Assignee [*] per month during the Support
Services Term (for a total amount of [*] (“Monthly Payment”).  If Assignee does
not assume the Data Center Lease, the Monthly Payment will be decreased by [*]
per month to [*] per month.  Furthermore, Assignee shall immediately notify
Assignor should any of the costs set forth in Exhibit D decrease and will
further reduce the Monthly Payment due by the amount of the cost decrease.   The
Monthly Payment shall be due within thirty (30) days following receipt of an
invoice from Assignee.  Assignor shall continue to pay for the network
connectivity utilized for the current systems during the Support Services Term.

pdvConnect Customer Services Payments.  In consideration of the pdvConnect
Customer Services, Assignee shall pay Assignor 20% of the monthly Billed Revenue
for forty-eight (48) months after the



6

 

*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------

 

Effective Date (“pdvConnect Payments”).  PdvConnect Payments and the reports set
forth in Section 5.4 are due within thirty (30) days of the end of the calendar
month in which pdvConnect Customers are billed by Assignee. Once a pdvConnect
Customer account is more than sixty (60) days in arrears, no pdvConnect Payment
will be due to Assignor unless the pdvConnect Customer subsequently become
current at which time the pdvConnect Payment obligation will apply to the Billed
Revenue during the period of arrears and thereafter.   In the event the
pdvConnect Customer defaults on the payments due, Assignee shall have the right
to offset the amount due to Assignor to recover the prior pdvConnect Payment to
Assignor that was never collected by Assignee.

Reporting. Within five (5) business days following the close of a calendar
month, Assignee shall provide Assignor with the following written reports for
the previous calendar month: (a) all Billed Revenue and collections; (b) the
costs set forth in Exhibit D; and (c) such other information as Assignor
reasonably requests.

Audit Rights.  Assignee will maintain all books and records relevant to
compliance with this Agreement until at least five (5) years after termination
of this Agreement.  Assignor will be entitled to audit at its own expense the
books, records and facilities of Assignee and any affiliates with respect to
compliance with this Agreement.  Assignee will pay the reasonable audit costs if
the audit concludes that Assignor has been underpaid by more than five percent
(5%) for any period.  The audit shall take place at a location designated by the
Assignee.  This provision will survive expiration or termination of this
Agreement. 

Prepaid Services.  Assignor shall remit to Assignee any prepaid service revenue
with respect to the pdvConnect Application that is for the post-assignment time
period, less the pdvConnect Payments due to Assignor on such revenue.

Representations and Warranties. 

Mutual.   Each party represents to the other that:  (a) it has full authority to
execute and deliver this Agreement and to perform its obligation hereunder; (b)
this Agreement constitutes its valid and binding obligation entered into freely
and in accordance with its business judgment as the result of arm's-length
bargaining and is enforceable in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency or other laws affecting the
enforcement of creditors' rights or equitable principles generally; and (c)
neither the execution nor the delivery of this Agreement, nor the carrying out
of its obligations hereunder will conflict with or result in any violation of or
constitute a default under any term of its articles of incorporation or bylaws,
or any material agreement, mortgage, indenture, license, permit, lease or other
instrument, judgment, decree, order, law or regulation by which it is bound.   
   

Assignor.  Assignor represents that to the best of its knowledge, (a) it owns
all necessary rights to the Assigned Intellectual Property to make the
assignments herein, (b) the Assigned Intellectual Property does not infringe the
intellectual property rights of a third party, (c) there are no liens or any
other encumbrances on any of the Assigned Intellectual Property, (d) it has not
received any written claims regarding Assignor’s rights to use the Assigned
Intellectual Property, and (e) the execution, delivery and performance of this
Agreement will not impair the right of Assignee to use, sell, license or dispose
of the Assigned Intellectual Property.

Assignee.  Assignee represents that it shall (a) perform the Services in a
professional and workmanlike manner in accordance with customary industry
practices, and, where applicable, in a manner generally consistent with the
historical provision by Assignor of such services and with the same standard of
care as historically provided, and (b) assign sufficient resources and qualified
personnel as are



7

 

*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------

 

reasonably required to perform the Services in accordance with the standards set
forth in the preceding sentence. Furthermore, Assignee shall notify Assignor in
writing within three (3) business days in the event any of the Offered Employees
give notice to Assignee to leave, or otherwise leave, the employment of
Assignee.

Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN, ASSIGNOR
MAKES NO WARRANTIES WITH RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT AND
DISCLAIMS ALL OTHER WARRANTIES, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, TITLE AND NON-INFRINGEMENT.

Term and Termination.

Term. This Agreement will continue for a period of forty-eight (48) months from
the Effective Date, unless terminated earlier as provided in this Agreement;
except that Sections 5.5, 7.2(c), 7.3, 8-12 and any outstanding payment
obligations shall survive expiration or termination of this Agreement. 

Termination for Breach.  

By Assignee.  If Assignee materially breaches this Agreement and fails to cure
such breach within thirty (30) days of receipt of written notice thereof from
Assignor, Assignor may terminate this Agreement by written notice. However, if
such breach is non-monetary in nature and is not reasonably capable of being
cured within such thirty (30) day period, such thirty (30) day period may be
extended to not more than an additional thirty (30) days (in Assignor’s
reasonable discretion), provided that Assignee is diligently pursuing the cure
of such breach in good faith.   In addition, Assignor may terminate this
Agreement immediately upon written notice to Assignee in the event of material
dishonesty, fraud, misrepresentation or similar cause by Assignee in connection
with the performance of its obligations under this Agreement.

By Assignor. If Assignor materially breaches this Agreement and fails to cure
such breach within thirty (30) days of receipt of written notice thereof from
Assignee, Assignee may terminate this Agreement by written notice.  However, if
such breach is non-monetary in nature and is not reasonably capable of being
cured within such thirty (30) day period, such thirty (30) day period may be
extended to not more than an additional thirty (30) days (in Assignee’s
reasonable discretion), provided that Assignor is diligently pursuing the cure
of such breach in good faith.  In addition, Assignee may terminate this
Agreement immediately upon written notice to Assignee in the event of material
dishonesty, fraud, misrepresentation or similar cause by Assignor in connection
with the performance of its obligations under this Agreement.

pdvConnect Customers. In the event of termination by Assignor due to Assignee’s
failure to cure a material breach of this Agreement, including, but not limited
to, its failure to make the pdvConnect Payments specified in Section 5.3,
Assignor shall have the right, without further notice, to resume responsibility
for customer care, billing and collection services for pdvConnect
Customers.  Assignee shall cooperate in providing to Assignor all pdvConnect
Customer data needed for Assignor to provide those services and Assignee shall
use commercially reasonable efforts to facilitate the transition.  In the event
of termination prior to Assignee remitting to Assignor the pdvConnect Payment
for the prior month, Assignee shall promptly remit the pdvConnect Payment to
Assignor.

Intellectual Property Assets.  In the event the Agreement is terminated by
Assignor pursuant to Section 7.2(a) prior to expiration of the term, ownership
of the Assigned Intellectual Property shall revert to Assignor and any tangible
embodiments of the same held by Assignee shall be returned to Assignor



8

 

*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------

 

within thirty (30) days in the same condition as at assignment, normal wear and
tear excluded.  Otherwise, the Assigned Intellectual Property shall continue to
be owned by Assignee notwithstanding the expiration or other termination of this
Agreement.

Confidentiality. 

Definition. “Confidential Information” means: (a) all non-public information
(including but not limited to trade secrets, proprietary information, and
information about products, business methods and business plans) relating to the
business of Assignor, Assignee, or any customer or to the business of such
parties’ suppliers, or other partners) that is either marked or otherwise
identified as confidential or proprietary, or that a reasonable person would
understand to be considered confidential by the party to which it pertains (even
if not so marked or identified); and (b) all information that such party is
obligated by law or contract to treat as confidential for the benefit of third
parties, including all data from customers in connection with Services.

Non-disclosure Obligation. Each party agrees to hold all Confidential
Information in trust and confidence at all times and not to disclose, reveal, or
divulge any Confidential Information, directly or indirectly, intentionally or
negligently, to any person without the express written consent of the party
whose Confidential Information it is.  Assignee is permitted to provide
information to its attorney or accountant as it pertains to their ability to
provide services to Assignee.

Use Limitation. Assignee agrees not to use any Confidential Information for its
own benefit or for any other purpose outside the scope of providing the Services
without express written consent thereto.

Exceptions.  Neither party is obligated under this section for Confidential
Information that (a) is generally known, or readily ascertainable by proper
means, by the public other than through a breach of this Agreement; (b) was
known by the party on a nonconfidential basis prior to receipt under this
Agreement as evidenced by written records; or (c) is rightly received from a
third party not subject to any nondisclosure obligations with respect to such
Confidential Information.

Subpoena or Order. If either party receives service of a subpoena or order or
other compulsory instrument issued by or under the authority of a court of
competent jurisdiction or by a governmental agency that requests all or any part
of the Confidential Information, that party shall: (a) provide the other party
with prompt written notice of the existence, terms, and circumstances
surrounding such request or requirement; (b) consult with the other party on the
advisability of taking steps to resist or narrow that request; (c) if disclosure
of Confidential Information is required, furnish only such portion of the
Confidential Information as the party is advised in writing by its counsel is
legally required to be disclosed; and (d) cooperate with the other party in its
efforts to obtain an order excusing the Confidential Information from
disclosure, or an order or other reliable assurance that confidential treatment
will be accorded to that portion of the Confidential Information that is
required to be disclosed.

Limited Liability.  NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT OR
OTHERWISE, ASSIGNOR AND ASSIGNEE WILL NOT BE LIABLE WITH RESPECT TO ANY SUBJECT
MATTER OF THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY, OR
OTHER LEGAL OR EQUITABLE THEORY FOR (A) AMOUNTS THAT IN THE AGGREGATE ARE IN
EXCESS OF THE AMOUNTS PAID TO ASSIGNOR AND ASSIGNEE, AS APPLICABLE, HEREUNDER
DURING THE TWELVE (12)-MONTH PERIOD PRIOR TO THE DATE THE CAUSE OF ACTION AROSE
OR (B) ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOST PROFITS OR LOST DATA OR (C)
COST OF PROCUREMENT OF SUBSTITUTE GOODS, TECHNOLOGY, OR SERVICES OR (D) FOR LOSS
OR CORRUPTION OF DATA OR INTERRUPTION OF USE.  ASSIGNOR AND ASSIGNEE SHALL HAVE
NO LIABILITY FOR ANY FAILURE OR DELAY DUE TO MATTERS BEYOND ITS REASONABLE
CONTROL. THIS SECTION DOES



9

 

*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------

 

NOT LIMIT LIABILITY FOR BODILY INJURY OF A PERSON, AND SHALL NOT LIMIT LIABILITY
FOR INDEMNIFICATION UNDER SECTION 10, BREACHES OF CONFIDENTIALITY OR A PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

Indemnification.

Indemnification. Each party shall defend the other Party, along with its
employees, officers, owners, and agents, from and against any third-party claim
(a “Claim”), and reimburse them for all liabilities, losses, costs, damages, and
expenses (including reasonable attorney fees and court costs) (collectively,
“Losses”), related to or arising out of (a) Claims of bodily injury (including
death), damage to property (including loss of use of property) that occurs in
connection with the indemnifying party’s performance under this Agreement, to
the extent that such injury or damage is caused by the acts, errors, or
omissions of the indemnifying party or its employees or agents, (b) with respect
to Assignee, any Claim that the Development Services, the Inventions or the
Pre-Existing Inventions infringe the intellectual property rights of a third
party or (c) with respect to Assignor, for a period of 24 months  after the
Effective Date, any breach of Assignor’s representations and warranties in
Section 6.2 relating to the Assigned Intellectual Property.  The foregoing
indemnification obligations in Section 10.1(c) shall not apply to any Claims
relating to (i) use in an application or environment for which it was not
designed or contemplated, (ii) modifications, alterations, combinations or
enhancements after the Effective Date, (iii) Assignee’s continuing allegedly
infringing activity after being notified thereof. 

Procedures. The indemnified party shall (a) notify the indemnifying party
promptly in writing of each Claim; (b) tender to the indemnifying party sole
control of the defense or settlement of each Claim at the indemnifying party’s
expense, or if the indemnifying party does not reasonably assume the defense of
the Claim, the indemnified party may assume control of the defense and
settlement of the Claim at the expense of the indemnifying party; and (c)
cooperate with and, at indemnifying party’s expense, assist in such
defense.  The indemnified party will have the right to participate at its own
expense in any Claim or related settlement negotiations using counsel of its own
choice.

Insurance.  

Nature and Amounts. Assignee and Assignor shall maintain sufficient insurance
coverage to enable it to meet its obligations created by this Agreement and by
law. Without limiting the foregoing, Assignee and Assignor shall maintain at its
sole cost and expense at least the following insurance covering its obligations
under this Agreement: (a) Commercial General Liability including (i) bodily
injury, (ii) property damage, (iii) contractual liability coverage, and (iv)
personal injury, in an amount not less than Five Million Dollars ($5,000,000)
per occurrence and (b) Workers’ Compensation at statutory limits.

Specific Requirements.  Assignee and Assignor shall cause each of the above
policies to (a) name the other party as an additional insured, and (b) contain a
provision requiring at least thirty (30) days’ prior written notice to the other
party of any cancellation, modification or non-renewal.  Assignee and Assignor
shall furnish to each other certificates of insurance and such other
documentation relating to such policies within fifteen (15) days following the
Effective Date and as Assignee and Assignor may otherwise reasonably request.

General.  

Independent Contractors. This Agreement will not be construed as creating an
employment, agency, partnership, or joint venture relationship or as permitting
any party hereto to incur obligations on behalf of the other party. 



10

 

*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------

 

Assignment. This Agreement is not assignable or transferable by either party
without the prior written consent of the other, except to a successor to all or
substantially all of Assignor’s assets or business relating to the subject
matter of this Agreement.  All other assignments or transfers (including by
operation of law) shall require the express prior written consent of Assignor.

Publicity.  Neither party shall, without the written consent of the other party,
issue any news release, public announcement, advertisement, or other form of
publicity regarding the Agreement.  The parties will cooperate in notifying
pdvConnect Customers of the Agreement.  Notwithstanding the foregoing, Assignee
hereby grants Assignor the right to market and sell all current and future
products and services sold, leased or licensed by Assignee.  Assignee represents
that the cost of these products to Assignor shall not be more than the price
charged to Goosetown, Inc. for such products, regardless of any volume
purchased.

No Third-Party Beneficiaries. This Agreement is an agreement between the parties
and confers no rights upon any of the parties’ employees, agents, contractors,
or customers, or upon any other person or entity.

Notices. Any notice, report, approval or consent required or permitted hereunder
shall be in writing and will be deemed to have been duly given to a party if
delivered personally or mailed by first-class, registered or certified US mail,
postage prepaid to the address of that party as set forth on the first page of
this Agreement; or such other address as is provided by that party to the other
upon ten (10) days written notice. 

No Waiver; Entire Agreement. No failure to exercise, and no delay in exercising,
on the part of either party, any privilege, any power or any rights hereunder
will operate as a waiver thereof, nor will any single or partial exercise of any
right or power hereunder preclude further exercise of any other right
hereunder.  If any provision of this Agreement shall be adjudged by any court of
competent jurisdiction to be unenforceable or invalid, that provision shall be
limited or eliminated to the minimum extent necessary so that this Agreement
shall otherwise remain in full force and effect and enforceable.  Any waivers or
amendments shall be effective only if made in writing and signed by authorized
representatives of the parties. This Agreement is the complete and exclusive
statement of the mutual understanding of the parties and supersedes and cancels
all previous written and oral agreements and communications relating to the
subject matter of this Agreement. 

Jurisdiction; Venue. This Agreement shall be governed by and construed pursuant
to the laws of the State of New Jersey and the United States without regard to
conflicts of laws provisions thereof.  Either party may elect (by written notice
given prior filing a complaint or, in the case of the defendant, prior to
answering a complaint) to resolve a dispute by binding arbitration in the
English language in New Jersey under the rules of JAMS, and the decision of the
arbitrator will be enforceable in any court.  In any action or proceeding to
enforce rights under this Agreement, the prevailing party will be entitled to
recover costs and attorneys’ fees.

Further Assurances.  After the Effective Date, each party agrees to execute such
other and further documents, and take such other and further actions, as the
other party may reasonably request to give effect to the transactions
contemplated by this Agreement.



11

 

*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------

 

Counterparts.  This Agreement may be executed in one or more counterparts, which
shall be effective as original agreements of the Parties executing such
counterpart.  Original signatures transmitted by electronic mail or facsimile
shall be effective to create such counterparts.

﻿

ASSIGNORASSIGNEE

pdvWireless, Inc.TeamConnect, LLC

﻿

By:/s/ Brian D. McAuleyBy:/s/ Joseph Gottlieb

Name: Brian D. McAuleyName: Joseph Gottlieb

Title: ChairmanTitle: Member

 

12

 

*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------

 

﻿

Exhibit A

﻿

Support Requirements

﻿

﻿

The term “Support” in Section 3.1 means [*].





 

 

*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

 

--------------------------------------------------------------------------------

 



﻿

Exhibit B

﻿

Assigned Intellectual Property

﻿

Patents

﻿

"



Seven US Patents

"



Two European Patents

"



Two Canadian Patents

﻿

Links to US patents

﻿

1)



Systems and methods for push-to-talk wireless applications (9,325,681);

﻿

2)



System and methods for using a plurality of receiver identifications to create
and retrieve a digital project log (8,577,843);

﻿

3)



Systems and methods for communicating using voice messages (8,291,028);

﻿

4)



Systems and methods for push-to-email communication with location information
(8,140,627);

﻿

5)



Systems and methods for push-to-talk wireless applications 7,743,073);

﻿

6)



Systems and methods for communicating using voice messages (7,653,691); and,

﻿

7)



System and method for originating, storing, processing and delivering message
data (7,054,863).

﻿

﻿

Trademarks

﻿

·



TeamConnect; and,

﻿

·



pdvConnect.

﻿

﻿

﻿

﻿





 

 

*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

 

--------------------------------------------------------------------------------

 

Exhibit C

﻿

Offered Employees

﻿

[OMITTED]

﻿





 

 

*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

 

--------------------------------------------------------------------------------

 



Exhibit D

﻿

Data Center Lease & Employee Costs

﻿

1)



Data Center Monthly Rent @ [*] per month over [*];

﻿

2)



Telco & Software Licensing Costs @ [*] per month [*];

﻿

3)



Employee Costs

﻿

a.



[*]

﻿

b.



[*]

﻿

c.



[*]

﻿

﻿

﻿





 

 

*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

 

--------------------------------------------------------------------------------

 



Appendix 3

﻿

Offered Employees

﻿

[OMITTED]

﻿

﻿

﻿

﻿



 

 

*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

 

--------------------------------------------------------------------------------